Citation Nr: 1215487	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-20 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for left thigh myositis ossificans. 

2.  Entitlement to special monthly pension by reason of need for regular aid and attendance or by reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from October 1990 to October 1996.  The veteran also had subsequent service from October 1996 to March 1999.  However, a VA Administrative Decision dated March 2001 found that the Veteran's receipt of a general court-martial during this period of service meant that his discharge was characterized as dishonorable.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2001 and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and St. Petersburg, Florida.  The Veteran currently lives in Florida.  In September 2010, the Board last remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  For the period prior to June 28, 2010, the Veteran had limitation of motion on flexion of the left knee which did not exceed 40 degrees; painful extension of the left knee; limitation of motion of the left thigh on flexion which did not exceed 30 degrees in September 2001 and 100 degrees thereafter, limitation of motion of the left thigh on extension which did not exceed 5 degrees, limitation of motion of the left thigh on adduction which did not exceed 30 degrees; limitation of motion of the left thigh on abduction which did not exceed 15 degrees, and painful rotation.   

2.  From June 28, 2010, the Veteran had painful extension of the left knee; limitation of motion of the left thigh on flexion which did not exceed 100 degrees in September 2001 and 100 degrees thereafter, limitation of motion of the left thigh on extension which did not exceed 5 degrees, limitation of motion of the left thigh on adduction which did not exceed 30 degrees; limitation of motion of the left thigh on abduction which did not exceed 15 degrees, and painful rotation.   

3.  From May 12, 2011 onward, the Veteran had limitation of extension of the left knee to 10 degrees; limitation of motion of the left thigh on flexion which did not exceed 110 degrees in September 2001 and 100 degrees thereafter, limitation of motion of the left thigh on extension which did not exceed 5 degrees, limitation of motion of the left thigh on adduction which did not exceed 30 degrees; limitation of motion of the left thigh on abduction which did not exceed 15 degrees, and painful rotation.   

4.  As of May 31, 2000, the Veteran was rated permanently and totally disabled for pension purposes. 

5.  The Veteran is disabled as a result of many disabilities, including psychiatric disability, which is totally disabling.

6.  The Veteran is unable to consistently protect himself from hazards or dangers incident to his daily environment without the care and assistance of another person on a regular basis.


CONCLUSIONS OF LAW

1.  Prior to June 28, 2010, the rating criteria for a 50 percent rating for left thigh myositis ossificans are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.40, 4.45, 4.71a, Diagnostic Codes5023, 5250-5255, 5260, 5261 (2011).

2.  From June 28, 2010 to May 11, 2011, the rating criteria for a 30 percent rating for left thigh myositis ossificans are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.40, 4.45, 4.71a, Diagnostic Codes5023, 5250-5255, 5261 (2011).

3.  From May 12, 2011, the rating criteria for a 50 percent rating for left thigh myositis ossificans are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.40, 4.45, 4.71a, Diagnostic Codes5023, 5250-5255, 5261 (2011).

4.  The Veteran is in need of regular aid and attendance within the meaning of the laws and regulations applicable to special monthly pension.  38 U.S.C.A. § 1521(d) (West 2002 & Supp. 20111991); 38 C.F.R. §§ 3.351, 3.352 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The claim for special monthly pension is being granted; As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regarding to the higher rating claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A May 2003 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Nevertheless, a VCAA letter specifically pertinent to the "higher rating" issue was sent in January 2005.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded examinations.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.  In addition, the Board is satisfied that the RO has substantially complied with the Board's prior remand directives based on the thorough VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).   

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating for the Left Thigh

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Service connection for myositis ossificans, left thigh, was established in December 2001, and the RO assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5021-5255. 

The Veteran has asserted that his service-connected left thigh disability warrants a disability rating higher than 20 percent. 

In granting service connection for myositis ossificans, the RO noted that the disability is not listed in the rating schedule and assigned Diagnostic Code 5021-5255 by analogy, making the determination that the most closely analogous diagnostic code is 38 C.F.R. § 4.91a, Diagnostic Code 5255, for impairment of the femur.  See 38 C.F.R. § 4.20.  Despite the RO's notation that the Veteran's disability was not listed in the rating schedule, review of the rating schedule reveals that the Veteran's disability, myositis ossificans, is contemplated by the rating criteria and rated under Diagnostic Code 5023.  See 38 C.F.R. § 4.71a, Diagnostic Code 5023.  

Diagnostic Code 5023 provides that myositis ossificans will be rated on limitation of motion of affected parts, as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The Veteran's left knee, left thigh, and left hip are involved.  His low back has been assigned a separate rating as a secondary disability.  The Board will also address the left knee disability as both part and parcel of the left thigh disability and as a separate disability.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.  It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  Diagnostic Code 5251.

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned.  Diagnostic Code 5252.

Diagnostic Code 5253 also addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  Diagnostic Code 5253.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees. 

If the Veteran's hip has a flail joint, an 80 percent rating is assigned under Diagnostic Code 5254.  

Diagnostic Code 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Physical examination in September 2001 revealed no leg length discrepancy and no signs of abnormal weight bearing.  However, the Veteran was using a wheelchair for ambulation.  The Veteran was unable to bear weight on his left leg more than 20 percent.  The Veteran was able to flex his left hip to 30 degrees; extend to 5 degrees, adduct to 30 degrees, and abduct to 15 degrees.  There was practically no rotation.  Severe pain was noted.  Range of motion testing of the left knee revealed flexion to 15 degrees and extension to zero degrees.  Pain was noted.  It was further indicated, however, that when the Veteran went to the x-ray room, he was actually able to flex his left knee to 70 degrees.  X-rays of the left hip revealed ossification of the lateral thigh; the length of the ossification was from mid-shaft of the hip all the way to its anatomical length.  X-rays of the left knee revealed slightly decreased joint space.  

August 2002 VA outpatient records noted that the Veteran had severe calcification a the anterior part of his femur.  It was noted that the Veteran had some motion of the left hip and minimal motion of the knee.  The examiner indicated that the Veteran might see improvement if the calcification was removed.  

In September 2008, the Veteran was afforded another VA examination.  It was noted that the Veteran did not have any scarring, nerve damage, tendon damage, bone damage, muscle herniation, loss of deep fascia or muscle substance of the left leg.  The examiner indicated that the lateral middle thigh was very tender and hard on palpation.  There was some limitation of hip flexion to only 100 degrees; motion on extension, abduction, adduction, and rotation were normal.  The left leg disability did not impair the Veteran's feeding or toileting ability; moderately impaired his shopping, recreation, traveling, bathing, dressing, and grooming abilities; and prevented chores, exercise, and his ability to drive.  

In April 2010, the Veteran was afforded another examination.  Motor strength in the left thigh was noted to be severely limited by heavy guarding and limitation of motion.  This examiner stated that there was intermuscular scarring, but no other scarring, nerve damage, tendon damage, bone damage, or muscle herniation.  The examiner felt that there was a loss of deep fascia or muscle substance of the left thigh, but it could not be determined due to the ossification.  Range of motion of the left knee revealed zero degrees of extension to 40 degrees of flexion with pain.  However, there was no additional loss of motion due to pain, fatigue, weakness, or incoordination.  There was no tenderness to palpation of the knee and the knee was stable.  X-rays revealed a large area of ossification in the lateral aspect of the upper to middle third of the femur.  The left leg disability mildly impaired the Veteran's feeding ability; moderately impaired his toileting, chores, traveling, and grooming; severely impaired shopping, exercise, recreation, bathing, and dressing; and prevented sport and his ability to drive.  

The Board recently remanded this case for another VA examination to assess the level of severity of the Veteran's left leg disability.  

In May 2011, the examination was conducted.  The Veteran described having constant pain over his left thigh that radiated distally to the left knee and proximally over the left hip and into the lower back.  The pain was 7 out of 10 on a scale of 1 to 10 with 10 being worse.  The Veteran also reported occasional flare-ups.  The pain was worse with walking and standing.  The Veteran reported taking Tramadol and Tylenol for pain; he also wore a left knee brace.  The Veteran indicated that he was unable to bend his left knee and reported that the motion in his left hip and lower back were painful.  His activities of daily living were limited to his left knee.  The Veteran related that he did not use a cane and never would because he did not want to appear "crippled."  It was noted that the Veteran was not a reliable historian (due to psychiatric impairment) so a complete history and some examination findings could not be accomplished.  

On examination, the Veteran walked without a cane with a grotesque limp of his left leg which he held fully extended with a knee brace.  He also kept his hip stiff.  His trunk was tilted to the right side to avoid putting weight on his left lower extremity.  Range of motion of the spine was limited and painful.  Examination of the left hip showed no swelling or tenderness.  Flexion was from zero to 110 degrees.  Rotation was not possible because of pain.  Examination of the left knee showed no swelling or deformity.  The knee was stable with an intact collateral ligament and cruciate ligament.  Lachman's, Drawer, and McMurray's tests were negative.  There was mild tenderness over the lateral aspect of the knee and distal thigh.  There was also slight tenderness over the patellar tendon.  Range of motion was 10 to 30 degrees.  He had a flexion contracture of 10 degrees.  Movement was painful and made the Veteran angry.  Sensation was normal, but motor strength was slightly diminished because of pain.  X-rays of the left knee, left hip, and lumbosacral spine were all normal.  X-rays of the left femur showed a large ossification and calcification at the junction of the upper and middle thirds of the femur.  The diagnosis was severe myositis ossificans.  Other diagnoses were painful, calcified myositis ossificans of the left thigh; residuals, mechanical low back strain secondary to myositis ossificans of the left thigh; residuals, stiffness and diminished motion in the left knee secondary to myositis ossificans of the left thigh; and residuals, stiffness and diminished motion of the left thigh, secondary to the left thigh myositis ossificans.  The examiner opined that the low back, left knee, and left hip pain were all due to the left thigh condition.  The examiner noted that if the Veteran accepted the surgical excision of the myositis ossicans, his residuals of pain and limitation of motion would most likely be diminished, to a great extent.  

Subsequently, in a June 2011 rating decision, service connection for low back strain was granted effective June 28, 2010, and assigned a 20 percent rating.  In another June 2011 rating decision, service connection for left knee strain was granted and assigned a 20 percent rating effective June 2010, based on limitation of flexion.

In viewing the rating criteria, under Diagnostic Code 5260, a 10 percent rating was warranted based on the September 2001 examination which showed painful motion, although the Veteran could flex to 70 degrees.  He demonstrated less motion on the physical examination, but later showed the increased flexion and he was x-rayed at 70 degrees.  Thereafter, the Veteran demonstrated motion which warranted a 20 percent rating from September 2008 onward based on the September 2008 examination.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.   Prior to May 2011, the Veteran had painful motion; thus a 10 percent rating was warranted even though compensable motion was not shown on examination.  From May 2011, the criteria for a 20 percent rating were met based on the May 2011 examination.  

For limitation of extension of the thigh, the September 2001 examination revealed extension limited to 10 degrees.  For limitation of flexion of the thigh, a 20 percent rating was warranted based on the September 2001 examination.  However, as of September 2008, a 10 percent rating was warranted based on painful motion as the Veteran's movement improved.  

Diagnostic Code 5253 addresses impairment of the thigh based on other movement.  The Veteran met the criteria for a 10 percent rating, but not 20 percent since limitation of abduction with motion was not lost beyond 10 degrees. 

The evidence does not report that the Veteran's hip has a flail joint.  

Alternatively, the Veteran demonstrated the functional equivalent of marked knee or hip disability for a 30 percent rating under Diagnostic Code 5255.  

At this juncture, the Board acknowledges the Veteran's complaints of pain.  The examiners recorded the level of motion of the joints that was possible and not limited by the DeLuca factors.  

In viewing the most advantageous rating for the Veteran, prior to September 19, 2008 (date of VA examination), a 10 percent rating was warranted for limitation of flexion of the left knee based on pain, a 10 percent rating was warranted for limitation of extension of the left knee; a 10 percent rating was warranted for limitation of extension of the thigh; a 20 percent rating was warranted for limitation of flexion of the thigh; and a 10 percent rating was warranted for limitation of other movement of the thigh.  Per 38 C.F.R. § 4.25, the combined rating was 50 percent.  The Board must consider the amputation rule at 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See Diagnostic Code 5164 (providing a 60 percent rating for amputation of the thigh not improvable by prosthesis controlled by natural knee action).  The 50 percent rating warranted does not exceed the amputation rating.  That rating under Diagnostic Code 5023 exceeded the 30 percent rating warranted under Diagnostic Code 5255.

For the time period from September 19, 2008, a 20 percent rating was warranted for limitation of flexion of the left knee, a 10 percent rating was warranted for limitation of extension of the left knee; a 10 percent rating was warranted for limitation of extension of the thigh; a 10 percent rating was warranted for limitation of flexion of the thigh; and a 10 percent rating was warranted for limitation of other movement of the thigh.  Per 38 C.F.R. § 4.25, the combined rating was 50 percent.  That rating under Diagnostic Code 5023 exceeded the 30 percent rating warranted under Diagnostic Code 5255.

For the period from June 28, 2010, the Veteran's flexion of the left knee disability cannot be considered as the Veteran was separately assigned a rating (20 percent) for that disability and to still consider the left knee flexion impairment with regard to the left thigh disability would amount to pyramiding.  Per the combined rating table, the combined rating was 34, which is rounded down to 30 percent.  That rating is the same as the 30 percent warranted under Diagnostic Code 5255 based on the marked hip impairment.

For the time period from May 12, 2011, again, the left knee flexion impairment cannot be considered.  Otherwise, a 20 percent rating was warranted for limitation of extension of the left knee; a 10 percent rating was warranted for limitation of extension of the thigh; a 10 percent rating was warranted for limitation of flexion of the thigh; and a 10 percent rating was warranted for limitation of other movement of the thigh.  Per 38 C.F.R. § 4.25, the combined rating was 50 percent.  That rating under Diagnostic Code 5023 exceeded the 30 percent rating warranted under Diagnostic Code 5255 for marked hip impairment.  

The Board has also considered whether a higher rating may be assigned based on muscle injury as the April 2010 examination indicated that there was muscle injury.  The quadriceps muscle impairment is rated under Diagnostic Code 5318, but the highest rating is 30 percent.  Thus, a higher rating under that code is not available and an additional rating would be pyramiding.  

Accordingly, for the period prior to June 28, 2010, a 50 percent rating was warranted for left thigh impairment under Diagnostic Code 5023; from June 28, 2010 to May 12, 2011, a 30 percent rating was warranted; and as of May 12, 2011, a 50 percent rating was warranted.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left thigh disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


Special Monthly Pension Based on Aid and Attendance

As of May 31, 2000, the Veteran was rated permanently and totally disabled for pension purposes.  That determination was based on a finding that the Veteran had PTSD (nonservice-connected at the time), which warranted a 100 percent rating.  

Increased pension benefits are payable to a veteran who needs regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  A veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether a veteran is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; whether the person is a patient in a nursing home because of incapacity; or whether a veteran establishes a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  Under the provisions of 38 C.F.R. § 3.352(a), the criteria include the inability of a veteran to dress or undress himself; to keep himself ordinarily clean; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  It is only necessary that the evidence establish a veteran is so helpless as to need regular aid and attendance not that there be a constant need. 

The Veteran is not blind and has not demonstrated visual impairment as required for aid and attendance benefits on that basis.  Additionally, he is not currently a patient in a nursing home.  Therefore, the Board will consider if he demonstrates a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  As noted above, the applicable criteria include the inability of the veteran to dress or undress himself; to keep himself ordinarily clean; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances; inability to feed himself; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment. 

Initially, the Board notes that the Veteran wears a knee brace and has a left thigh disability, as detailed above, which interfere with his ability to dress himself and attend to other activities of daily living.  The Veteran needs assistance in dressing himself, keeping himself ordinarily clean, and other activities of daily living.  Also, and in particular, the Veteran's psychiatric impairment, diagnosed as PTSD, schizoaffective disorder, psychoses, and other diagnoses, renders him unable to protect himself from hazards or dangers incident to his daily environment, throughout the appeal period. 

The Veteran has been examined several times.  When he was examined in September 2008, the examiner felt that the Veteran had some moderate physical limitation due to his painful thigh.  In addition, he had severe psychological limitations.  The examiner felt that the Veteran would have serious limitations in an environment requiring fully independent living and would be unable to care for his own finances, child care, or shopping.  

In April 2010, the Veteran was afforded a psychiatric examination which showed that he Veteran was basically isolated and being taken care of by his wife.  When examined in May 2011, the examiner concluded that the Veteran could not handle his financial affairs and displayed total occupational and social impairment.  Although the examiner indicated that the Veteran was capable of performing activities of daily living, this conclusion is inconsistent with the findings of total impairment.  The Veteran has been found to also have a psychosis and exhibits psychotic behavior.  VA has determined that he is incompetent.  That incompetency determination was made in August 2002 and has remained in effect.  

The Board finds that the evidence shows that the Veteran has mental impairment which renders him unable to handle his finances, unable to communicate normally, and unable to totally protect himself from the environment.  In addition, he has significant physical disabilities which further inhibit his overall functioning.  In sum, the Board finds that due to the total effects of the Veteran's mental and physical medical disabilities, the Veteran is unable to protect himself from hazards or dangers incident to his daily environment.  Accordingly, it is the judgment of the Board that the overall level of disability resulting from the Veteran's multiple disabilities provides a basis for finding that he is in need of the regular care and assistance of another person so as to qualify for special monthly pension benefits on that basis.  Since the Board is granting the higher benefit of aid and attendance benefits, the claim for special monthly pension by reason of being permanently housebound is moot.


ORDER

Prior to June 28, 2010, a 50 percent rating for left thigh myositis is granted, subject to the law and regulations governing the payment of monetary benefits.

From June 28, 2010 to May 12, 2011, a 30 percent rating for left thigh myositis ossificans, is granted, subject to the law and regulations governing the payment of monetary benefits.

From May 12, 2011, a 50 percent rating for left thigh myositis ossificans is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to special monthly pension by reason of need for regular aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


